Title: General Orders, 30 October 1780
From: Washington, George
To: 


                  
                     
                     Head Quarters Totowa Monday October 30th 1780
                     Parole Norwalk
                     Countersigns N; E
                     Watchword Now
                  
                  For the day TomorrowBrigadier General
                     PattersonColonel MarshalLieutenant Colonel SumnerMajor PriorBrigade Major MooreAt a General court marshal Philadelphia September 27th
                     1780—Colonel Francis Johnston President, Doctor James B. Sharpe was tried for
                     "Disobedience of orders" found guilty, being a breach of Section 2d Article 5th
                     of the Articles of war and Sentenced to be reprimanded in general orders; but
                     the court considering the peculiar situation in which the Director General
                     placed Doctor Sharpe by having ordered him not to receive Sick into the
                     Hospital without the order was previously countersign’d by him or a senior
                     surgeon which order the Court are of opinion is not warrantable, do therefore
                     recommend it to the Commander in Chief to remit the sentence.
                  The General is sorry to disagree in opinion with the Court as the
                     order given by the Director General appears to him founded in Expedience and
                     the common practice of Service as well as consonant to the spirit of a general
                     order of the 21st of January 1778.
                  Doctor Sharpe is releas’d from Arrest.
                  At a General court martial of the Line whereof Colol Bailey is
                     President the 16th instant Colonel Thomas Procter of the Artillery was tried
                     upon the following charges.
                  1st Mustering men in his regiment as soldiers that were not
                     actually doing the duty of Soldiers and returning them on command when they
                     were doing the duty of Servants in his and other families in the city of
                     Philadelphia.
                  2dly Discharging Soldiers of his regiment for Sums of money.
                  3dly Fraud in the settlement of his recruiting accompts.
                  4thly Signing a false Certificate to a return for Quarter master’s
                     Stores.
                  5thly Discharging a number of able bodied men from his regiment
                     to the great prejudice of the Service.
                  The Court are of opinion that Colonel Procter is not Guilty of
                     either of the Charges exhibited against him and do acquit him with Honor.
                  The General entirely approves the determination of the Court: He
                     cannot help remarking that the prosecution on the part of Captain Porter was
                     vexatious groundless and illeberal; it is with pain too he has seen several
                     instances for some time past where personal pique has given birth to
                     prosecutions as unjust as they were indelicate and improper.
                  Colonel Procter is released from his Arrest.
                  Duplicate Returns of the names of all the officers in the
                     Infantry Artillery and Cavalry to be made out regimentally and signed by the
                     commandants of regiments and Corps specifying their ranks and dates of
                     Commissions; Those of the Artillery Cavalry Additional regiments and Corps are
                     to designate the States to which their officers respectively belong.
                  Those officers on the Staff are also to be noted in a Seperate
                     Column according to their several staff appointments, agreeable to the Form
                     herewith given.
                  These returns to be transmitted without delay to the Orderly
                     Office.
               